 Case 2:21-cv-02209-SHL-cgc Document 1 Filed 04/06/21 Page 1 of 3                   PageID 1
10845-94556 (RER)




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION

 ROBIN LITTLE,
                                                          Docket No: 2:21-cv-2209
                    Plaintiff,
 v.                                                      JURY DEMANDED

 WAL-MART STORES EAST, LP,

                    Defendant.

______________________________________________________________________

                                      NOTICE OF REMOVAL


        Comes now the Defendant, Wal-Mart Stores East, L.P, by and through the

undersigned counsel, and hereby notifies the Judges of the United States District Court

for the Western District of Tennessee, Western Division, the Clerk of the Circuit Court of

Shelby County, Tennessee, and the Plaintiff that the action described herein and filed in

the Circuit Court of Shelby County, Tennessee is removed to the United States District

Court for the Western District of Tennessee, Western Division pursuant to 28 U.S.C. §

1441.

        1.          On March 23, 2021, Plaintiff, filed a civil action against Defendant in the

Circuit Court of Shelby County, Tennessee bearing civil action CT-1146-21. Service of

the Complaint and Summons was made upon the Defendant through its registered agent

CT Corporation System on March 30, 2021.

        2.          Plaintiff filed this premises liability action based upon an incident that

occurred in Shelby County, Tennessee on April 30, 2020.




                                                  1
 Case 2:21-cv-02209-SHL-cgc Document 1 Filed 04/06/21 Page 2 of 3                     PageID 2
10845-94556 (RER)




        3.          A copy of the Summons and Complaint, being all the papers served upon

the Defendant, are attached as Exhibit A hereto.

        4.          Defendant seeks removal of this action to this Court pursuant to 28 U.S.C.

§ 1332, upon the grounds that the controversy is wholly between citizens of different

states and involves an amount in controversy which exceeds Seventy-Five Thousand

Dollars ($75,000.00), exclusive of the interest and costs. See 28 U.S.C. § 1332. The

Plaintiff’s Complaint seeks compensatory damages in the amount of $750,000.00.

        5.          Plaintiff is a resident and citizen of Guilford County, North Carolina and was

a citizen of the State of North Carolina at the time of the filing of this action and at the time

of removal.

        6.          Defendant WAL-MART STORES EAST, L.P., is a Delaware limited

partnership with its principle place of business in Bentonville, Arkansas. For purposes of

determining citizenship under 28 U.S.C. § 1332(c)(1), a limited partnership is deemed to

be a citizen of every state where its general and limited partners reside. See Hooper v.

Wolfe, 396 F.3d 744, 748 (6th Cir. 2005) (citing Carden v. Arkoma Assocs., 494 U.S. 185,

195–96, 110 S.Ct. 1015, 108 L.Ed.2d 157 (1990)).

        7.          As noted above in Paragraph 4, the amount in controversy exceeds

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

        8.          This notice is filed within the time prescribed by 28 U.S.C. § 1446(b).

        WHEREFORE, Notice is hereby given that the said civil action is removed from

the Circuit Court of Shelby County, Tennessee, to this Court.




                                                   2
 Case 2:21-cv-02209-SHL-cgc Document 1 Filed 04/06/21 Page 3 of 3            PageID 3
10845-94556 (RER)




                                          Respectfully submitted,

                                          RAINEY, KIZER, REVIERE & BELL, PLC


                                          By: /s/ W. Christopher Frulla__________________
                                           RUSSELL E. REVIERE, #07166
                                           W. CHRISTOPHER FRULLA, #31127
                                           Attorneys for Defendant
                                           50 North Front Street, Suite 610
                                           Memphis, TN 38103
                                           (901) 333-8101
                                           rreviere@raineykizer.com
                                           cfrulla@raineykizer.com




                                   CERTIFICATE OF SERVICE

        The undersigned certifies that a true copy of this pleading or document was served
upon counsel for each of the parties by mailing postage prepaid, by delivery to the person or
office of such counsel, or by electronic means, as follows:

Elaine Sheng
Morgan & Morgan Memphis, LLC
80 Monroe, Suite 900
Memphis, TN 38103
Attorney for Plaintiff

This the 6th day of April, 2021.

                                     /s/ W. Christopher Frulla__________________




                                             3
